Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Negrón García.
El presente recurso nos permite delinear, en términos generales, el alcance y la naturaleza del procedimiento que establece la Regla 19 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III, para obligar a reclamantes adversos a litigar entre sí. Al hacerlo, mantenemos en mente lo expresado en Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 808 sum. 3 (1986), a los efectos de que:
*183AI interpretar las Reglas de Procedimiento Civil hay que te-ner presente, como principio rector, que éstas no tienen vida propia, sólo existen para viabilizar la consecución del derecho sustantivo de las partes. Para lograr impartir justicia al resolver los reclamos de las partes, el tribunal debe hacer un balance equitativo entre los intereses en conflicto ejerciendo especial cuidado al interpretar las reglas procesales para que éstas garanticen una solución justa, rápida y económica de la controversia. (Énfasis suplido.)
I
El 17 de marzo de 1983 Cessna Aircraft Company (en lo sucesivo Cessna) y Zorniak Air Services, Inc. (en adelante Zorniak) suscribieron un contrato mediante el cual se de-signó a Zorniak como representante autorizado de Cessna para vender aviones modelo Citation en Puerto Rico, la República Dominicana y las Islas Vírgenes. Según los tér-minos del contrato, Zorniak recibiría un 6% de comisión en la venta de los aviones modelos Citation I y II, y un 4% de comisión en la venta de los modelos Citation III. Al mo-mento de la otorgación del Contrato, la Sra. Inger M. Hol-mdin (en adelante Holmdin) fungía como Vicepresidente y piloto jefe de Zorniak.
Debido a unos incidentes acaecidos los días 2 y 3 de mayo de 1983 durante unas demostraciones del avión Citation II en Puerto Rico, el presidente de Zorniak despidió a Holmdin de la Compañía. Dichos incidentes motivaron que Cessna —quien según surge del expediente tenía especial interés en retener a Holmdin— enviara notificación escrita a Zorniak, fechada la misma el 17 de mayo de 1983, mediante la cual le informaba a éste la terminación unilateral del contrato entre las partes efectivo en noventa (90) días, esto es, el 15 de agosto de 1983.(1) No obstante la *184anterior notificación, dúrante el referido período de no-venta días Zorniak continuó con sus labores de representa-ción, para lo cual se comunicaba a menudo con Cessna, informándole de sus gestiones con posibles clientes que es-taban interesados en la compra de los referidos modelos de aviones. Entre ellos, Zorniak estuvo en contacto con ciertas personas de la compañía dominicana Transporte Aéreo, S.A. Así las cosas, el 15 de agosto de 1983, Cessna envió “telex” a Zorniak indicándole que conforme el aviso del 17 de mayo, el contrato entre ellos terminaba ese día.
El 17 de agosto, esto es, dos días después de haber can-celado el contrato con Zorniak, Cessna suscribió idéntico contrato con Royal Aviation Corp. (en lo sucesivo Royal) —entidad corporativa formada por Holmdin y el Dr. Félix Sánchez— para la representación de los aviones, pactando esta vez una comisión de 5% para los modelos Citation I y II, y 3% para el Citation III. El mismo día, Cessna y Trans-porte Aéreo Dominicano suscribieron una orden de compra (purchase agreement) para un Citation II, sujeta la misma a una demostración del mencionado avión. Dicha demos-tración se llevó a cabo varias semanas más tarde, y final-mente Transporte Aéreo, S.A. adquirió el avión de Cessna.
Mientras todo ello sucedía, el día 25 de agosto Zorniak envió “telex” a Cessna indicándole que la terminación unilateral del contrato llevado a cabo por esta última no cum-plía con el procedimiento acordado entre las partes para la cancelación del mismo. Indicó, además, que bajo la Ley Núm. 75 de 24 de junio de 1964, según enmendada, 10 L.RR.A. secs. 278-278d, el contrato no podía terminarse sin justa causa, por lo cual continuaba en vigor, y por ende, la comisión del avión vendido a Transporte Aéreo le perte-necía a Zorniak.
El 31 de agosto, Zorniak inició acción judicial contra *185Cessna, Royal Aviation, Holmdin y el Sr. Fernando Már-quez Dacosta, gerente de ventas de Cessna.(2) En la misma, le imputó a los referidos codemandados haber conspirado con el propósito de lograr la terminación del contrato en violación de la citada Ley Núm. 75. En adición a reclamar daños y perjuicios respecto a ello, Zorniak re-clamó de Cessna la comisión relativa a la venta del avión a Transporte Aéreo, S.A., y, en lo referente a Holmdin, le imputó a ésta la falsificación de la firma del presidente de Zorniak en cheques cobrados para su beneficio personal.
La demanda radicada desencadenó la radicación, en adición a la correspondiente contestación a la misma, de reconvenciones y demandas contra coparte, acompañado todo ello de un extenso y complejo procedimiento de descu-brimiento de prueba. El 9 de enero de 1986, el Tribunal Superior, Sala de San Juan, determinó mediante resolu-ción a esos efectos que el. contrato entre Zorniak y Cessna estuvo en efecto vigente hasta el 31 de diciembre de 1983; ello por el fundamento de que la terminación unilateral por parte de esta última fue en violación de los términos del contrato. De dicha resolución, Cessna solicitó reconsidera-ción, y, al ser denegada la misma, posteriormente acudió ante este Tribunal vía “certiorari”. El recurso fue denegado.
Por su parte, según surge del expediente, desde diciem-bre de 1983 Royal Aviation había estado reclamando extra-judicialmente a Cessna el pago de la comisión relativa a la venta del mencionado avión Citation II vendido a Trans-porte Aéreo, S.A.. No obstante, al conocer la determinación del tribunal de que el contrato con Zorniak estuvo en vigor hasta diciembre de 1983, Royal radicó demanda de coparte contra Cessna aduciendo, en lo pertinente, que al momento de la venta del avión Citation II, el contrato entre Cessna y Royal estaba igualmente vigente y en todo su efecto. Alegó *186que la venta del avión se produjo como consecuencia de sus gestiones y diligencias y que no le había sido pagada la comisión por causa de la reclamación de Zorniak. Al igual que Zorniak, solicitó judicialmente el pago de la comisión adeudada.
Fue a partir de esta segunda reclamación por la misma comisión de venta que Cessna radicó, dentro del mismo pleito, “DEMANDA PARA OBLIGAR A RECLAMANTES ADVERSOS A LITIGAR ENTRE SÍ — REGLA 19 DE PROCEDIMIENTO”. Solicitud de expedición de auto de certiorari, exhibit 10. Indicó Cessna en esta demanda contra Zorniak, Royal y Holmdin que, por razón de existir dos (2) reclamaciones con respecto a la misma comisión, Cessna podría estar expuesta a una doble o múltiple responsabilidad. Solicitó del tribunal que requiriera a dichos reclamantes que litigaran entre sí sus reclamaciones en torno a la referida comisión conforme lo indica la citada Regla 19 de Procedimiento Civil, para que así se determi-nara a quién correspondía la misma. Las partes oportuna-mente radicaron sus contestaciones a la demanda, opo-niéndose Royal al procedimiento. Luego de conocer la posición de las partes al respecto, el tribunal a quo emitió Orden notificada el 27 de abril de 1987 en donde expresó y resolvió que:
Estando ya todas las partes en el pleito, existiendo la posibi-lidad de imposición de honorarios e intereses lo que haría una orden para consignar difícil de precisar en su cantidad y tra-bada ya una controversia entre Cessna y Zorniak sobre el de-recho de esta última a devengar la comisión, el Tribunal consi-dera que no debe autorizar la litigación en consonancia con la Regla 19 de Procedimiento Civil. Solicitud de expedición de auto de certiorari, exhibit 1.
Inconforme, acudió Cessna ante este Tribunal —vía so-licitud de certiorari— alegando que el tribunal de instancia había errado en su interpretación de la Regla 19 de Proce-dimiento Civil, ante, incurriendo de esa forma en un claro *187abuso de discreción al negar el procedimiento de litigación entre reclamantes adversos. Expedimos el auto solicitado. En el día de hoy, una mayoría de los integrantes del Tribunal confirma la resolución recurrida. Disentimos.
HH HH
La correcta solución del asunto planteado nos obliga a manifestarnos, aun cuando brevemente, en forma compren-siva en torno al origen, naturaleza, requisitos y propósitos que persigue la citada Regla 19 de Procedimiento Civil, ante.
La referida disposición reglamentaria, sobre reclaman-tes adversos, dispone:

REGLA 19. PROCEDIMIENTOS PARA OBLIGAR A RECLA-MANTES ADVERSOS A LITIGAR ENTRE SI

Todas aquellas personas que tuvieren reclamaciones contra ■ el demandante podrán ser unidas como demandadas y reque-rírseles para que litiguen entre sí dichas reclamaciones, cuando las mismas fueren de tal naturaleza que el demandante estaría o podría estar expuesto a una doble o múltiple responsabilidad. No será motivo para objetar a la acumulación el que las recla-maciones de los distintos reclamantes a los títulos en los cuales descansan sus reclamaciones no tengan un origen común o no sean idénticos sino adversos e independientes entre sí, o que el demandante asevere que no es responsable en todo o en parte de lo solicitado por cualquiera de los reclamantes. Un deman-dado que se hallare expuesto a una responsabilidad similar puede obtener el mismo remedio a través de una reclamación contra coparte o reconvención. Las disposiciones de esta regla suplementan y no limitan la acumulación de partes permitida en la Regla 17. (Énfasis suplido.) 32 L.RR.A. Ap. III.
Por su parte, la Regla 22(1) de Procedimiento Civil federal establece:
Rule 22. Interpleader.
(1) Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multi-*188pie liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that the plaintiff is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of crosseclaim or counterclaim. The provisions of this rule supplement and do not in any way limit the joinder of parties permitted in Rule 20. 28 U.S.C. App.
Una simple lectura de ambas disposiciones es todo lo que se necesita para poder uno percatarse del hecho de que la transcrita Regla 19 de Procedimiento Civil, ante, es prácticamente una copia literal de la disposición reglamentaria federal. Como es sabido, hemos resuelto, en reitera-das ocasiones, que en nuestra jurisdicción los precedentes provenientes de otras jurisdicciones o tradiciones jurídicas tendrán fuerza persuasiva cuando las instituciones a las que son aplicables provengan de tales tradiciones jurídicas. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 588 (1983); Pueblo v. Matos, 83 D.P.R. 335, 340 (1961). Se presume que al adoptar una regla o estatuto de otra juris-dicción el legislador lo ha hecho teniendo el beneficio de la interpretación dádale por los tribunales de dicha jurisdicción. Nieves v. Jones, Jefe Interino Penitenciaría, 72 D.P.R. 287, 290 (1951); Padilla v. Vidal, 71 D.P.R. 517, 521 (1950); Legarreta v. Tesorero de P.R., 55 D.P.R. 22, 25 (1939); Vázquez v. Font, 53 D.P.R. 265 (1938). Por ello, y en ausencia de jurisprudencia interpretativa de este Tribunal sobre la Regla 19 de Procedimiento Civil, ante, y el proceso de reclamaciones opuestas,(3) examinamos los tratadistas y la jurisprudencia federal que discuten la misma.
La Regla 22(1) de Procedimiento Civil federal, ante, al *189igual que la Regla 19 nuestra, es un mecanismo procesal que permite que una persona al enfrentarse a varias recla-maciones sobre una misma obligación o deuda reúna, bajo una sola acción judicial, a los diversos reclamantes para que éstos litiguen entre sí. Corrigan Dispatch Co. v. Casa Guzmán, S.A., 696 F.2d 359 (5to Cir. 1983).
El objetivo que persiguen dichas reglas es que los recla-mantes litiguen el hecho de a cuál de ellos, si a alguno, corresponde la suma adeudada por la parte demandante para que, entonces, se proceda al pago de la misma. Así, por ejemplo, en la jurisdicción federal el interpleader ha sido utilizado en ocasión de existir: un depósito bancario reclamado por más de una persona(4) varios agentes recla-mando una comisión sobre la venta de un mismo artícu-lo(5) reclamaciones adversas sobre los beneficios de una misma póliza de seguros(6) o un asegurador de responsa-bilidad pública expuesto a reclamaciones múltiples surgi-das luego de un accidente(7) Esta enumeración no es ex-haustiva pues la utilidad del procedimiento, respecto a otras posibles situaciones, es manifiesta(8)
Bajo el manto protector de la Regla 22(1) federal, la persona sujeta a responsabilidad no está obligada a determi-nar a cuál de los reclamantes debe responder, y por ende, está protegido de otras posibles demandas de personas con derecho al fondo en cuestión. United States v. Estate of Swan, 441 F.2d 1082 (5to Cir. 1971); John Hancock Mut. Life Ins. Co. v. Kraft, 200 F.2d 952 (2do Cir. 1953). De igual *190manera, se benefician los reclamantes del haber al no te-ner que emprender “una carrera” hacia el tribunal en re-clamación de lo que se le adeuda.
Constituye, naturalmente, requisito previo a la autori-zación de un pleito bajo la regla de interpleader que en efecto existan reclamantes adversos, Gaines v. Sunray Oil Company, 539 F.2d 1136 (8vo Cir. 1976). El lenguaje ex-preso de la regla indica que las reclamaciones deberán ser de tal naturaleza que el demandante “estaría o podría es-tar expuesto” a una doble responsabilidad.(9) Tradicionalmente, el significado del término “reclamantes adversos” fue interpretado como aquellos que tuviesen reclamaciones mutuamente excluyentes, es decir, que la asignación del haber a uno, necesariamente disponía de la reclamación de los demás. Texas v. Florida, 306 U.S. 398 (1939). Desarro-llos posteriores de la doctrina, sin embargo, han permitido la utilización del remedio en situaciones donde hay múlti-ples reclamaciones no necesariamente excluyentes entre sí, sobre un solo fondo que resulta insuficiente para el pago total de dichas reclamaciones. Véase, a modo ilustrativo, State Farm Fire & Cas. Co. u. Tashire, 386 U.S. 523 (1967).
El remedio dictado por la Regla 22(1) federal es uno en equidad y por tanto uno de interpretación y aplicación liberal.(10) No obstante, el juzgador debe ejercer cautela al concederlo y asegurarse que las reclamaciones adversas se den contra una misma suma o cantidad, de manera tal que el responsable de efectuar el pago se encuentre en ame-naza real de desembolso doble o múltiple. Es menester se-*191ñalar que, contrario a lo que aduce Cessna en su alegato, un tribunal no viene obligado a conceder el remedio una vez se ha demostrado la existencia de los requisitos que dispone la regla, ya que su concesión es discrecional. A esos efectos, los tratadistas y la jurisprudencia están acordes en que, siendo un remedio en equidad, las doctrinas de incu-ria (laches) y de manos limpias son de aplicación y pueden constituir, aunque raramente lo constituyen, un impedimento a que en efecto se autorice la litigación solicitada. Matter of Bohart, 743 F.2d 313 (5to Cir. 1984); New York Life Ins. Co. v. Connecticut Dev. Auth., 700 F.2d 91 (2do Cir. 1983); Kent v. Northern Cal. Reg. Off. of the Amer. Friends Serv. Com., 497 F.2d 1325 (9no Cir. 1974); Pan American Fire & Cas. Co. v. Revere, 188 F. Supp. 474 (E.D. La. 1960); Holcomb v. Aetna Life Insurance Company, 228 F.2d 75 (lOmo Cir. 1955). Conforme nos ilustra Wright:(11)
Although there is no express provision in Rule 22 ... federal courts, apparently relying on the equitable nature and historical background of interpleader, occasionally have accepted the argument that interpleader should not be allowed when it might reward inequitable or improper conduct. (Escolio omitido.) 7 Wright Miller and Kane, Federal Practice and Procedure Sec. 170, págs. 529-531n (1986).
Debe mantenerse presente que con el propósito de faci-litar el análisis judicial en cuanto a si se reúnen los requi-sitos de la regla y para acelerar la determinación de los derechos de las partes, normalmente el litigio se bifurca en dos etapas procesales, aun cuando nada impide que se dilucide la controversia en una sola fase. En relación con ello, véanse: 3AMoore’s Federal Practice Sec. 22.14[1] y [2] (1989); Wright, Miller and Kane, ante, Sec. 1714, esc. 10; J. Coyne, Federal Rules of Civil Procedure, N.Y., N.Y., Clark Boardman Company, 1988, pág. 261; P.H. Corboy y J.P. *192Chapman, Interpleader,; 1967 U. Ill. L.F. 274, 290 (1967); Nota, The Independent Liability Rule as a Bar to Interpleader in the Federal Courts, 65 Yale L.J. 715 (1956); Z. Chafee, Broadening the Second Stage of Interpleader, 56 Harv. L. Rev. 541 (1943). Véanse, además: New York Life Ins. Co. v. Connecticut Development Authority, ante; American-Hawaiian Steamship Co. v. Bowring & Co., ante.
En la primera etapa, el tribunal determinará el derecho del solicitante a obtener el remedio bajo la regla, esto es, si debe o no concederse el interpleader. En esta etapa del li-tigio podrá pasarse prueba en cuanto a si se cumplen los requisitos exigidos por la regla. A esos efectos nos indica Wright:
There is no set procedure for conducting the first stage of interpleader. ... The burden is on the party seeking interplea-der to demonstrate that he is entitled to it. As is true of other preliminary hearings, the court is not limited to the papers presented by the parties but may take evidence, although this usually will be unnecessary. The decision whether interpleader is appropriate is made by the court but only after all parties have been given notice and an opportunity to be heard on the question. (Escolios omitidos.) Wright, Miller and Kane, ante, Sec. 1714, págs. 582-583.
Durante esta primera etapa, una vez concedido el reme-dio, el tribunal puede relevar de litigación posterior al pro-movente de la acción como también puede emitir orden prohibiendo a las partes demandar al mismo. De igual ma-nera, resulta frecuente la práctica en los tribunales fede-rales de ordenar la consignación o depósito de la cantidad reclamada, lográndose de esta manera no sólo proteger la suma de dinero en controversia, sino que se facilita la eje-cución de la sentencia en su día. Es relevante destacar que aunque ésta sea práctica habitual bajo la Regla 22(1) federal, ni el relevo del promovente, ni la consignación de la suma en el tribunal son asuntos mandatorios sino que los mismos son totalmente discrecionales por parte del *193tribunal.(12) Gelfgren v. Republic Nat. Life Ins. Co., 680 F.2d 79 (9no Cir. 1982); United States v. Major Oil Corp., 583 F.2d 1152 (10mo Cir. 1978); Murphy v. Travelers Ins. Co., 534 F.2d 1155 (5to Cir. 1976). La decisión la tomará el juzgador conforme la particular situación de hechos que se le presente.
La segunda fase procesal bajo la Regla 22(1) federal normalmente se conduce solamente entre los reclamantes opuestos una vez se ha autorizado la litigación. El solicitante del remedio usualmente no es parte del litigio a menos que tenga también interés en el fondo disputado. El hecho de que tenga tal interés, o niegue del todo su respon-sabilidad, no lo descualifica para poder obtener el remedio, según así se desprende de la propia regla. Se procederá de ahí en adelante como cualquier litigio civil donde cada re-clamante intentará establecer su mejor derecho al fondo mediante preponderancia de la evidencia. Consolidated Underwriters of S.C. Ins. Co. v. Bradshaw, 136 F. Supp. 395 (D.C. Ark. 1955).
La tendencia moderna en la jurisprudencia federal se ha dirigido a flexibilizar el remedio y a permitir que toda controversia entre las partes reclamantes, o el solicitante, sean resueltas en la segunda etapa en vez de denegar el procedimiento. A modo ilustrativo, véanse: Libby, McNeill, And Libby v. City Nat. Bank, 592 F.2d 504 (9no Cir. 1979); Hebel v. Ebersole, 543 F.2d 14 (7mo Cir. 1976); Builders and Developers Corp. v. Manassas Iron & Steel Co., 208 F. Supp. 485 (D.C. Md. 1962). Véanse, en adición: Chafee, Broadening the Second Stage of Interpleader, ante; Nota, *194The Independent Liability Rule as a Bar to Interpleader in the Federal Courts, ante, y Moore’s, ante, Sec. 22.11.
Ello significa que, cuando existan reclamantes adversos contra un fondo común y sea de aplicación la regla de in-terpleader, si existe además una segunda causa de acción independiente de uno de los reclamantes contra el otro o contra el reclamado, o de éste contra algún reclamante, todas las controversias podrán esclarecerse durante la se-gunda fase del litigio. El propósito justiciero de la regla, la economía judicial y un simple sentido de lógica así lo dicta.
Dentro del anterior marco conceptual, examinamos la situación fáctica del caso ante nuestra consideración. Al así hacerlo mantenemos presente la interpretación, previa-mente esbozada, relativa a la Regla 22(1) de Procedimiento Civil federal, ante.
h — 1 h-1 l-H
El peticionario Cessna, demandante bajo la citada Re-gla 19 de Procedimiento Civil, ante, resulta ser uno de los demandados originales de un pleito principal a quien, en específico, se le requirió el pago de una comisión de venta. Es de aplicación, en consecuencia, aquella parte de la citada Regla 19 que dispone que un demandado podrá obtener el remedio a través de una reclamación contra coparte o reconvención. Grubbs v. General Electric Credit Corp., 405 U.S. 699 (1972); Dakota Livestock Co. v. Keim, 552 F.2d 1302 (8vo Cir. 1977).
Por otro lado, resulta evidente que Zorniak y Royal son, cuando menos, reclamantes opuestos, cumpliéndose así una de las condiciones necesarias para la litigación bajo la Regla 19. Ambas Compañías, como representantes de venta de Cessna, le exigieron a ésta en su momento el pago de una misma comisión por la venta del mismo avión. Am-bas reclamaciones aducen que dicha comisión le pertenece a ese reclamante en forma exclusiva. Podemos advertir *195que, en la eventualidad de que Cessna pagase la comisión a uno de los reclamantes, ello la colocaría en la riesgosa posición de tener que litigar contra el otro y, posiblemente, tener que pagarle también. No hay duda que Cessna se encuentra ante reclamaciones adversas y la amenaza de litigación y pago múltiple que precisamente intenta reme-diar la citada Regla 19.
Adoptando, sin decirlo, uno de los fundamentos expues-tos por el tribunal de instancia, la mayoría del Tribunal expresa, en apoyo de su denegatoria de la solicitud de in-terpleader de Cessna:
Como podrá observarse, en este caso, las reclamaciones entre Zorniak, Royal y Cessna por la comisión de la venta del avión están tan entrelazadas, que la dilucidación de la controversia respecto a quién pertenece requiere que todas las partes, tanto los reclamantes adversos —Zorniak y Royal— como el deman-dante deudor —Cessna— participen en esta etapa de los procedimientos. No se trata, pues, de una controversia entre reclamantes adversos que no necesita la participación del deu-dor demandante, según estos procedimientos están dispuestos en la Regla 19 de Procedimiento Civil .... Opinión mayoritaria, pág. 179.
La Mayoría pasa por alto que la demanda sobre recla-maciones opuestas se suscita dentro del transcurso proce-sal de una acción judicial que versa, de manera principal, sobre una reclamación de daños y perjuicios, la cual tiene su origen en la alegada violación, por parte de Cessna, de un supuesto contrato de distribución exclusivo entre ésta y Zorniak. No hay razón alguna para que Cessna tenga que participar, o sea mantenida como parte, en la dilucidación de la controversia, específica y separada, de a quién perte-nece la comisión por la venta del avión, comisión que Cessna acepta tiene que pagar. El obligar a Cessna a partici-par activamente, como parte, en la dilucidación de dicha controversia le significa a ésta el desembolso innecesario de dinero, por concepto de gastos y honorarios de abogado, que nunca podrá recobrar.
*196El hecho de que Cessna sí viene obligada a defenderse de la reclamación principal de daños y perjuicios incoada por Zorniak, por supuesto incumplimiento de un contrato de distribución exclusivo, no debe ser impedimento para la concesión de su solicitud bajo la Regla 19 de Procedimiento Civil, ante; basta recordar que la mencionada disposición reglamentaria expresamente establece que no será razón para denegar una solicitud de esta índole que el promo-vente sostenga que nó es responsable, en todo o en parte, de lo solicitado por cualquiera de los reclamantes.
Consideramos, por último, el segundo de los fundamen-tos que brindara el foro de instancia para rechazar la soli-citud de Cessna —esto es, que sería difícil de cuantificar la orden de consignación en vista de que existe la posibilidad de la imposición de honorarios e intereses— fundamento que el Tribunal no discute ni considera.
Como se expresara en la Parte II de la presente ponen-cia, en un procedimiento de interpleader, el tribunal, a su discresión, puede o no emitir una orden de consignación; puede también exigir que se deposite una fianza o tomar las medidas necesarias para garantizar o asegurar los bienes. (13)
Indicamos, de entrada, que de entender el tribunal de instancia que procede una orden de consignación en este caso, el procedimiento para precisar el monto de la suma a consignar se reduce a aplicar los por cientos pactados entre las partes para la comisión al precio de venta del avión. Lo más conveniente en casos, como el presente, donde existen distintos por cientos de comisión pactados para los recla-*197mantes, si ha de ordenarse la consignación, es que la misma se haga por la suma mayor reclamada. Véanse: In re Sinking of the M/V Ukola, 806 F.2d 1 (1er Cir. 1986); Emmco Insurance Company v. Frankford Trust Company, 352 F. Supp. 130 (E.D. Pa. 1972).
Ahora bien, en un pleito bajo la Regla 19, ante, al igual que en todo litigio, el tribunal tiene la facultad de imponer costas, intereses y honorarios de abogado. Las costas según se definen en la Regla 44.1(a) de las de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la jurisprudencia interpretativa de la misma, son los gastos necesarios incurridos en la tramitación de un pleito. Estas son concedidas para resarcir a la parte victoriosa en el litigio. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 461 (1985); Torres Delgado v. Tribunal Superior, 101 D.P.R. 516, 517 (1973).
Por otro lado, los intereses, de acuerdo con la Regla 44.3 de las de Procedimiento Civil, ante, son de dos (2) tipos: interés sobre la sentencia e interés por temeridad. El pri-mero se impondrá a toda parte perdidosa por sentencia que ordene el pago de dinero, computándose sobre la cuantía de la sentencia desde que la misma se dicte hasta que se satisfaga incluyendo costas y honorarios de abogado. Por el contrario, el interés por temeridad se impondrá única-mente cuando la parte haya procedido temerariamente, calculándose éste según las directrices de la regla. En el presente caso, el cálculo de los intereses a pagar sobre la sentencia que en su día recaiga no supone gran dificultad ni impedimento que justifique la denegación del remedio sobre reclamaciones adversas. El mismo se determinará, al dictarse sentencia, tomando como base el interés fijado por la Junta Financiera de la Oficina del Comisionado de Ins-tituciones Financieras.
Bajo la Regla 22(1) federal, ante, la norma general en cuanto a costas y honorarios de abogado es que discrecio-nalmente el tribunal podrá concederlas al promovente del remedio de reclamaciones opuestas, tomando dichas su-*198mas del fondo disputado. La justificación para ello recae en que el promovente ha propiciado mediante la radicación de su acción, la solución a varios posibles litigios evitando así que se malgasten los recursos económicos de los reclaman-tes y el valioso tiempo del tribunal. La anterior norma ha sido objeto de múltiples excepciones, denegándose el reem-bolso al promovido entre otras razones: por no haber sido éste diligente en iniciar el procedimiento, haber sido el causante de la situación de reclamaciones múltiples o ha-ber obrado con mala fe. Véase, en general, Moore’s, ante, Sec. 22.16[2],
Es preciso señalar de inmediato que la anterior norma respecto a la imposición de honorarios no es susceptible de aplicación o adopción en Puerto Rico. Mientras en la jurisdicción federal es completamente cónsono otorgar simultáneamente a la parte promovente del interpleader los honorarios como compensación de los gastos por él incurridos, en Puerto Rico ello supondría una grave contradicción. Como indicáramos en Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990), la diferencia fundamental entre los honorarios concedidos en la jurisdicción federal y los de Puerto Rico estriba en que en la esfera federal el objetivo que se persigue al concederlos es compensar a la parte victoriosa por los honorarios en que incurrió, mientras que el objetivo de la Regla 44.1(d) nuestra es el de penalizar o sancionar a las partes por su temeridad, obstinación y actitud frívola. Los honorarios se imponen como sanción a la parte perdidosa pero solamente cuando ésta haya litigado temerariamente; esto es, haya causado gastos, trabajo y molestias a la otra parte en un pleito que pudo haber evitado o que prolongó innecesariamente. Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718 (1987). Se exceptúa de la imposición de honorarios aquella parte perdidosa que de buena fe litigue una cuestión nueva en derecho o que no haya sido resuelta. López de Victoria v. Rodríguez, 113 D.P.R. 265, 272 (1982); Marina Ind., Inc. v. Brown Bo*199veri Corp., 114 D.P.R. 64 (1983). Teniendo objetivos incompatibles con los nuestros en cuanto a la imposición de honorarios de abogado, es imposible adoptar automáticamente la norma general federal en este aspecto.
Ahora bien, el que nos neguemos a aceptar la norma anteriormente señalada no significa que resulta improcedente la imposición de honorarios en una acción bajo la Regla 19. Lo que significa es que el tribunal, al igual que en un pleito ordinario, habrá de hacer una determinación en cuanto a su procedencia jurídica conforme lo ordenado por la Regla 44.1(d) de Procedimiento Civil, ante, y la ju-risprudencia interpretativa de la misma.
IV
Conforme a lo anteriormente señalado, no debió dene-garse el procedimiento de reclamaciones opuestas ni por razón de existir posibilidad de imposición de honorarios e intereses sobre una cantidad no determinada a consignar, ni tampoco por existir ya un pleito anterior entre dos de las partes. Tampoco procedía denegarlo por existir una recla-mación independiente entre los reclamantes Zorniak y Royal. Por el contrario, bajo la situación de hechos del pre-sente caso el remedio provisto por la Regla 19 de las de Procedimiento Civil, ante, era el más adecuado y justo. Es por ello que disentimos.

(1) Indicaba, en lo pertinente, la carta:
“...due to the nature of the disagreements, we have decided not to continue our business arrangements with your company. Please consider this letter as formal *184notice that effective 90 days from this date, our agreement will terminate.” Alegato de la recurrida Zorniak Air Services Inc., exhibit IV.


(2) Zorniak desistió de la acción contra el señor Márquez Dacosta posteriormente.


(3) En relación con jurisprudencia —pertinente a la cuestión planteada— anterior a la vigencia de las Reglas de Procedimiento Civil, véase Autoridad de Acueductos v. Reyes, 77 D.P.R. 11 (1954).


(4) Francis I. du Pont & Co. v. Sheen, 324 F.2d 3 (3er Cir. 1963).


(5) American-Hawaiian Steamship Co. v. Bowring & Co., 150 F. Supp. 449 (S.D. N.Y. 1957).


(6) Boston Old Colony Ins. Co. v. Balbin, 591 F.2d 1040 (5to Cir. 1979).


(7) Pan American Fire & Casualty Company v. Revere, 188 F. Supp. 474 (E.D. La. 1960).


(8) Véase en general: Z. Chafee, Modernizing Interpleader, 30 Yale L. J. 814 (1921).


(9) La propia regla provee para el caso en que sea un demandado el que se vea en riesgo de múltiples reclamaciones como sería el caso ante nos: “puede obtener el mismo remedio a través de una reclamación contra coparte o reconvención.” Regla 19 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(10) La historia y naturaleza del interpleader se examina a fondo por el Prof. Chafee en Z. Chafee, Broadening the Second Stage of Interpleader, 56 Harv. L. Rev. 541, esc. 7 (1943); también en R.V. Rogers, Historical Origins of Interpleader, 51 Yale L.J. 924 (1942). Además, refiérase entre otros a: Texas v. Florida, 306 U.S. 398 (1939); Bricks Unlimited, Inc. v. Agee, 672 F.2d 1255 (5to Cir. 1982); United Benefit Life Insurance Company v. Leech, 326 P. Supp. 598 (E.D. Pa. 1971).


(11) 7 Wright, Miller and Kane, Federal Practice and Procedure Sec. 1709, págs. 529-531 (1986).


(12) No debe confundirse el remedio que provee la Regla 22(1) de Procedimiento Civil federal, 28 U.S.C. App., conocido por Rule Interpleader con el que provee el Título 28 U.S.C. see. 1335, llamado Statutory Interpleader. Para que este último pueda concederse es necesario que en el tribunal se haya consignado la suma en disputa. De no haber consignación, el tribunal carecerá de jurisdicción para resolver el asunto. In Re Sinking of M/V Ukola, 806 F.2d 1 (1er Cir. 1986); Gelfgren v. Republic Nat. Life Ins. Co., 680 F.2d 79 (9no Cir. 1982).


(13) Mediante moción al respecto o motu proprio un tribunal puede entre'otras cosas, ordenar: el depósito de los bienes y despachar del pleito al demandante, Co-rrigan Dispatch Co. v. Casa Guzmán, S.A., 696 F.2d 359 (5to Cir. 1983); que el demandante retenga los bienes sujeto a orden posterior del tribunal, United States v. Herce, 334 F. Supp. 111 (D.C. N.Y. 1971), o que se depositen en alguna institución donde ganen intereses si el pleito ha de prolongarse demasiado, Commercial Union Insurance Co. of New York v. Adams, 231F. Supp. 860, 868 (S.D. Ind. 1964); Prudential Insurance Company of America v. King, 308 F. Supp. (D.C. Mo. 1969).